DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Applicant argues that Custer does not describe the deactivation step as claimed.
Examiner respectfully disagrees. Custer discloses an engine braking mode which works, in principle, as described in the background section therein (col 1, ln 16 – 40). Essentially, it allows the engine to compress gas, but then releases the compressed gas before the engine can recover that work. It is apparent that such an operation includes deactivating the main event motion of exhaust valves as that is how this effect is realized. To be clear, the main event motion of exhaust valves would generally allow the engine to release gas without compressing it. Deactivating that motion allows for the “gas compressor” (col 1, ln 40) effect to be realized.
As evidence to this position, Yang (US 7,565,896) is presented, which discloses, “Two stroke compression release engine braking presupposes deactivation of the conventional main exhaust valve event 300 during engine braking” (col 8, ln 30 – 32). Notably, Yang further discloses that four stroke engine braking conventionally leaves out the main event motion of the exhaust valve as well, as follows: “Conventional four stroke compression release engine braking may be provided by selectively providing only the main intake valve event 200, and the compression release event 400 and BGR event 430” (col 8, ln 1 – 4).
(It should be noted that, at the very least, it would have been obvious to deactivate the main event motion of the at least one exhaust valve of Custer, given the teachings of Yang, though the office is not herein changing this rejection to an obviousness-type rejection.)
With regards to claim 8, Applicant argues that the office does not specify how the feature of managing counterflow is present. Examiner respectfully disagrees. The step of managing counterflow in claim 8 is realized by the recited opening of the valve. As Custer discloses this opening of the valve, the limitation directed to managing .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 14, the limitation, “the exhaust valve” is unclear. Specifically, claim 1, from which claim 14 depends, recites “at least one exhaust valve”. It is unclear if all or one of these valves is referred to in claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Custer (US 5,437,156) [as evidenced by Yang (US 7,565,896)].
In re claim 1, Custer discloses a method for controlling counter flow* and pressure in an intake flow path of an internal combustion engine during an engine braking operation, the internal combustion engine comprising 
at least one cylinder (col 4, ln 41), 
an intake flow path (fig 1: 8 (including portion to 100)) communicating with the at least one cylinder, 
at least one intake valve (col 4, ln 14) disposed in the intake flow path, 
an exhaust flow path (12) communicating with the at least one cylinder and 
at least one exhaust valve (col 4, ln 16) disposed in the exhaust flow path, 
the method comprising:
deactivating main event motion of the at least one exhaust valve (col 4, ln 29 – 37) (see above; Response to Arguments); 
activating a braking motion of the at least one exhaust valve (col 4, ln 29 – 37); and 
managing counter flow* in the intake flow path with at least one airflow management device (100) disposed in at least one of the intake flow path or the exhaust flow path (col 6, ln 16 – 24). 
*Custer does not explicitly discuss controlling “counter flow”. However, the disclosed strategy would necessarily perform this feature at least to some degree, as the pressure relief operations performed via the pressure relief system (100) will necessarily affect the counter flow in the intake path.
It should be noted that, in the proposed system, the deactivation of the main event motion and the activation of the braking motion are realized either simultaneously (if “activation” is understood as turning on or the like) or very closely together with respect to time (if “activation” is understood as actually moving the valve), as both are meant to occur as part of the engine braking operation.
In re claim 9, Custer discloses (col 6, ln 16 – 44)
wherein the airflow management device comprises an active blow-off valve in communication with the intake flow path, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the active blow-off valve to open. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Custer (US 5,437,156) [as evidenced by Yang (US 7,565,896)].
In re claim 8, see above (In re claim 9).
Regarding the limitation that the blow-off valve be passive, it is well known that mechanical (i.e. passive) solutions and electronically controlled (i.e. active) solutions are functional equivalents in the present context (i.e. valves). It would have been obvious to one of ordinary skill in the art to provide wherein the blow-off valve is passive as it is a known alternative to active means, for example to save on programming complexity, and thus is within the capability of one having ordinary skill.
Accordingly, it would have been obvious to provide:
wherein the airflow management device comprises a passive blow-off valve in communication with the intake flow path, and 
wherein managing counterflow in the intake flow path further comprises: 
configuring the passive blow-off valve to open when pressure within in the intake flow path exceeds a predetermined threshold. 
Claims 2 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Custer (US 5,437,156) [as evidenced by Yang (US 7,565,896)] in view of Janak et al. (US 2002/0023619).
In re claim 2, Janak discloses an engine control method wherein pressure is relieved to an EGR path during engine braking [0051]. 
Moreover, Janak teaches the equivalence of using a known engine component/subsystem that already serves another purpose (the EGR valve/system) and providing a dedicated subsystem [0054] for achieving such a goal by virtue of disclosing at least these embodiments as alternatives.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an EGR system in addition to or in place of the pressure relief system of Custer in order to achieve the discussed pressure relief.
Regarding the limitation, “no later than deactivation of the main event motion of the at least one exhaust valve, controlling the exhaust gas recirculation valve to…”, it should be noted that this timing is already present in the pressure relief strategy of the proposed system (Custer: col 6, ln 32 – 34. Also see above; In re claim 1, regarding the relative timing of the recited deactivation and activation). Additionally, it would have been obvious to provide such a feature as one of ordinary skill understands the dynamics of the system and it would have been at least obvious to try such a timing. 
Thus, it would have been obvious to provide:
wherein the airflow management device includes an exhaust gas recirculation valve in communication with the intake flow path and the exhaust flow path, 
the exhaust gas recirculation valve providing a first level of communication between the intake flow path and the exhaust flow path during steady-state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the exhaust gas recirculation valve to increase communication between the intake flow path and the exhaust flow path above the first level of communication. 
In re claims 3 – 7, as discussed above (In re claim 2), it would have been obvious to use a known engine component/subsystem to achieve the pressure relief of Custer. This reasoning can be applied to any such component /subsystem that one of ordinary skill would readily appreciate would have the desired effects (e.g. fluidly connected to the subsystems at issue). Such known components/subsystems include an intake throttle (as in claim 3), a turbocharger (as in claim 4), a wastegate (as in claim 5), an exhaust throttle (as in claim 6), and a compressor bypass valve (as in claim 7). It would have been obvious to include such components/subsystems in the system of Custer for the reasons they are conventionally included in engines, and obvious to use them to provide the pressure relief as discussed above (In re claim 2).
Accordingly, it would have been obvious to provide:
(claim 3)
wherein the airflow management device comprises an intake throttle valve disposed in the intake flow path, the intake throttle providing a first level of flow in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the intake throttle valve to restrict flow in the intake flow path below the first level of flow. 
(claim 4)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path, a turbine of the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises:
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the turbine to decrease boost pressure in the intake flow path below the first level of boost pressure. 
(claim 5)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path and a wastegate in communication with the exhaust flow path, the wastegate and the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the wastegate to decrease boost pressure provided by the turbocharger in the intake flow path below the first level of boost pressure. 
(claim 6)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path and an exhaust throttle valve in the exhaust flow path, the exhaust throttle valve and the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the exhaust throttle valve to decrease boost pressure provided by the turbocharger in the intake flow path below the first level of boost pressure. 
(claim 7)
wherein the airflow management device comprises a turbocharger in communication with the intake flow path and the exhaust flow path and a compressor bypass valve in communication with the intake flow path, the compressor bypass valve and the turbocharger configured to provide a first level of boost pressure in the intake flow path during steady state engine braking operation, and 
wherein managing counterflow in the intake flow path further comprises: 
no later than deactivation of the main event motion of the at least one exhaust valve, controlling the compressor bypass valve to decrease boost pressure provided by the turbocharger in the intake flow path below the first level of boost pressure. 
Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Custer (US 5,437,156) in view of Yang (US 7,565,896).
In re claim 11, deactivating such valve by absorbing their motion with a lost motion device is a well known technique. For example, see Yang (col 2, ln 41 – 54). Accordingly, it would have been obvious to provide in the proposed system:
wherein the step of deactivating the main event motion of the at least one exhaust valve further comprises collapsing an exhaust valvetrain lost-motion device to absorb main event motion of the at least one exhaust valve.
In re claim 12, Yang discloses an engine braking strategy including the step of deactivating main event motion of the at least one intake valve and adding a secondary motion to at least one of the at least one exhaust valve and the at least one intake valve (col 9, ln 53 – 67). Accordingly, it would have been obvious to do so in the proposed system.
In re claim 13, see above (In re claim 12).
In re claim 14, Yang discloses an engine braking strategy including the step of adding a secondary motion to the exhaust valve when the main event motion of the exhaust valve is deactivated (fig 6: lines without circles are exhaust valve motions. As pictured, there is no main event motion of an exhaust valve, but there is at least secondary motion 400). Accordingly, it would have been obvious to do so in the proposed system.

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747